FILED
                           NOT FOR PUBLICATION                              OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: PETER THOMAS McCARTHY,                    No. 10-56742

              Debtor,                            D.C. No. 2:10-cv-06347-RGK


PETER THOMAS McCARTHY,                           MEMORANDUM *

              Appellant,

  v.

AMY L. GOLDMAN, Chapter 7 Trustee,

              Appellee,
       and

NATURE’S WING FIN DESIGN, LLC,

              Appellee-Intervenor.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

      Peter Thomas McCarthy appeals pro se from the district court’s order

denying his application to proceed in forma pauperis. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion, Tripati v. First Nat’l

Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987), and we affirm.

      The district court did not abuse its discretion by denying McCarthy’s request

to proceed in forma pauperis in light of the monthly income and assets McCarthy

reported in his financial affidavit. See Rowland v. Cal. Men’s Colony, 506 U.S.

194, 203 (1993) (an individual is indigent under 28 U.S.C. § 1915 if he is unable to

pay fees and still provide the necessities of life for himself and any dependents).

      McCarthy’s contention that the district court failed to apply the correct legal

standard is unpersuasive.

      AFFIRMED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    10-56742